Citation Nr: 0300382	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-
connected left knee injury residuals.

2.  Entitlement to service connection for a right foot 
disorder, to include as secondary to service-connected 
left knee injury residuals.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  

Procedural history

The veteran had active service from June 1967 to September 
1971 and from February 1972 to July 1980.

The veteran was granted service connection for a left knee 
disorder in an August 1981 rating decision; a 
noncompensable disability rating was assigned.  In a 
December 1995 rating decision, the veteran's disability 
rating was increased to 10 percent.  In May 1997, the 
veteran filed for an increase in his disability rating, 
and in an April 1998 rating decision, the RO continued the 
10 percent rating.  The veteran disagreed with the April 
1998 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 1998.  

The veteran testified at a Travel Board hearing in January 
2001.  The transcript of the hearing is associated with 
the veteran's claims folder.

In April 2001, the Board remanded the issues listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  
The case has been returned to the Board for further 
appellate proceedings.  

The Board noted that the veteran was formerly represented 
by the Arizona department of Veterans' Services.  That 
organization withdrew as representative in September 2001.  
The veteran has not indicated that he wishes to name 
another representative.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
slight limitation of motion as measured on examination, x-
ray findings of arthritis, pain associated with weight-
bearing and movement and swelling, but no subluxation or 
instability.  

2.  A preponderance of the competent medical evidence of 
record is against the proposition that veteran's claimed 
right foot disorder is causally related to an incident of 
his military service and/or his service-connected left 
knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 20 
percent, for the veteran's service-connected left knee 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

2.  A right foot disorder was not incurred in active 
military service and/or as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased 
disability rating for his service-connected left knee 
disorder.  He is also seeking entitlement to service 
connection for a right foot disorder.  

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of these issues has 
proceeded in accordance with the provisions of the law and 
regulations.

Standard of review

Ii is the Board's responsibility to evaluate the entire 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

In June 2002, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including 
the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to 
substantiate the claims and that the RO would assist him 
in obtaining evidence if he provided the proper 
information and release forms.

The veteran was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by 
correspondence from the RO following the Board's April 
2001 remand, by the April 1998 rating decision, by the 
September 1998 statement of the case (SOC), and by January 
2000 and October 2002 SSOCs.

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's April 2001 
remand the veteran underwent an October 2001 VA 
examination, the results of which are reported below, and 
the RO obtained a May 2002 review and opinion by a VA 
physician.  

The veteran identified records from Dr. S.C. in April 
1997, and the RO requested and obtained those records in 
June 1997.  The veteran identified records from Dr. M.D. 
in July 1997, and the RO requested and obtained those 
records in November 1997.  In addition to the VA 
examination noted in the paragraph immediately above, the 
veteran was also afforded VA examinations in December 1997 
and April 1998.   

The veteran and his former representative have been 
accorded ample opportunity to present evidence and 
argument in support of his appeal.  The veteran was 
afforded a personal hearing before the undersigned in 
January 2001.  

There is no indication that there exists any evidence 
which has a bearing on this case which has not been 
obtained.  In a July 2001 VA Form 21-4138, the veteran 
stated that he had no other medical evidence to submit.  
The RO noted that the veteran did not reply to a June 2002 
letter from the RO requesting additional evidence.

The Board notes that the veteran made reference in a 
November 2002 statement to the RO's mention of a May 2002 
VA examination.  He maintains that the examination never 
took place.  The veteran is correct in that there was no 
physical examination in May 2002.  In fact, what occurred 
was a file review by the October 2001 VA examiner with an 
opinion rendered as to some conflicting evidence in the 
record.  

In his November 2002 statement, the veteran in essence 
contended that the October 2001 VA examination was 
inadequate.  He stated that the examiner did not address 
the prior problems with his right foot; for instance, he 
did not notice a surgical scar or that the veteran wore 
shoe inserts.  However, the October 2001examination report 
in fact did record a well healed scar on the dorsum of the 
large toe.  The report also noted a slightly tender dorsum 
of the foot about the distal fourth and fifth rays, with 
normal capillary circulation to the toes, a very slight 
hallux valgus on the right, a slight hammertoe on the 
second toe, with a callus at the dorsal aspect of the 
proximal interphalangeal joint.  The examiner also noted 
that when the veteran stands, he tends to stand with the 
right foot slightly leaning towards the lateral border.  

The Board finds that the examination report reflects a 
familiarity with and discussion of the veteran's present 
complaints, and that the examiner made findings that were 
pertinent to the question presented.  Although the claims 
file was not initially present, the RO sent the file to 
the examiner, and he examined it prior to presenting his 
opinion in May 2002.  The Board can find nothing to 
indicate that the examination was cursory or that the 
examiner did not give adequate attention to the veteran's 
complaints.  That the examiner's findings do not support 
the veteran's complaints is not a reason to find the 
examination inadequate.  Moreover, as a person without 
medical training, the veteran is not competent to comment 
on matters requiring medical expertise, such as the 
adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board rejects the veteran's contention and the implied 
request that another examination be scheduled.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . 
"duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].   

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of these claims has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

1.  Entitlement to an increased rating for a left knee 
injury.

The veteran is seeking an increased disability rating for 
his service-connected left knee disability, which is 
currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002). He 
essentially contends that the knee disability is more 
severe than is contemplated by his currently assigned 
rating.  In a May 2000 Form 646, the veteran through his 
former representative specifically requested a 20 percent 
rating.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (2002).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2002).  See, 
in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In 
addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. § 
4.40 (2002).

The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Specific schedular criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002), limitation of flexion of the leg, read as follows:

30% Flexion limited to 15 degrees
20% Flexion limited to 30 degrees
10% Flexion limited to 45 degrees
0% Flexion limited to 60 degrees

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002), limitation of extension of the leg, read as 
follows:

50% Extension limited to 45 degrees
40% Extension limited to 30 degrees
30% Extension limited to 20 degrees
20% Extension limited to 15 degrees
10% Extension limited to 10 degrees
0% Extension limited to 5 degrees

See also 38 C.F.R. § 4.71, Plate II (2002) which reflects 
that normal flexion and extension of a knee is from 0 to 
140 degrees.

Analysis

As noted above, the veteran's service-connected 
disability, residuals of a left knee injury, status post 
high tibial osteotomy, is currently evaluated as 10 
percent disabling under the VA Rating Schedule, 
specifically Diagnostic Code 5261 [limitation of extension 
of leg].  The Board observes in passing that service 
connection is also in effect and a 10 percent disability 
rating assigned for a left hip disability, left 
trochanteric bursitis.  That disability is not part of 
this appeal. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's complaints primarily relate to limitation of 
motion of the left knee.  He has been diagnosed with mild 
to moderate degenerative joint disease of the left knee.  
For the purpose of this decision, the Board will assume 
that all of the veteran's left knee problems, to include 
arthritis, involve the service-connected  left knee injury 
residuals.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-
connected disability and a service-connected disability in 
the absence of medical evidence which does so].

Since the primary residual of the veteran's left knee 
injury appears to be arthritis, and as there is evidence 
of some limitation of left knee motion, the Board finds 
that the veteran's left knee disability should be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
which in turn requires rating under limitation of motion.  
The Board believes, based on the diagnosis, history and 
current findings, reported above, that this is the most 
appropriate diagnostic code.

The Board has also given consideration to the possibility 
of assigning separate evaluations for the veteran's 
service-connected left knee disability under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 [a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability]; VAOPGCPREC 9-98 [if a veteran has a 
disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also 
be based on painful motion under 38 C.F.R. § 4.59].  See 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease 
entity are to be rated separately]; but see 38 C.F.R. § 
4.14 (2001) [the evaluation of the same disability under 
various diagnoses is to be avoided].

In this case, the Board does not believe that Diagnostic 
Code 5257 is currently applicable with respect to the 
veteran's left knee disability.  Although the veteran has 
made statements, specifically during his January 2001 
personal hearing, that the knee feels as if it will give 
way, he seems to attribute this feeling primarily to pain 
rather than true instability.  Crucially, the medical 
evidence does not show instability or subluxation in the 
left knee.  Findings from J.T.D. in July 1997, and on VA 
examinations in November 1995, December 1997, April 1998 
and October 2001 show a stable joint and ligaments, and 
the November 1995 VA examination showed no subluxation.  
Therefore, the Board finds that the preponderance of the 
evidence is against assigning separate disability 
evaluations for both arthritis under Diagnostic Code 5003 
and for instability under Diagnostic Code 5257.

Schedular rating

As noted above, under Diagnostic Code 5003, the rating for 
arthritis of a joint is based on limitation of motion.  If 
compensable limitation of motion is not present, a 10 
percent rating may be assigned based on x-ray evidence of 
arthritis, which is present in this case.

Under the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261, limitation of flexion to 
30 degrees or limitation of extension to 15 degrees is 
required in order to receive a 20 percent evaluation.  A 
10 percent evaluation requires limitation of flexion to 
45 degrees or limitation of extension to 10 degrees.  See 
38 C.F.R. § 4.71, Plate II for a diagram of normal flexion 
and extension of the knee.  

The Board has carefully reviewed the medical reports to 
determine what ranges of motion have been identified by 
qualified medical examiners.  Range of left knee motion 
was noted to be -5 to 105 degrees on VA examination in 
November 1995.  It was measured from 0 to 95 degrees in a 
June 1995 evaluation by Dr. R.C.K.  Dr. J.B. measured 
range of motion form -12 to 125 degrees in September 1996.  
Dr. J.T.D. measured range of motion from 0 to 120 in July 
1997.  Range of motion was 0 to 135 degrees on a December 
1997 VA examination.  It was 5 to 110 degrees in April 
1998, 0 to 100 degrees active, and 0 to 120 degrees 
passive at the VA examination in October 2001.    

As is evident from the above, the overall range of motion 
findings show limitation of left knee extension to no 
worse than 5 degrees, and limitation of left knee flexion 
to no worse than 95 degrees; therefore, range of motion is 
noncompensable under the provisions of both Diagnostic 
Codes 5260 and/or 5261. 

As discussed above, where range of motion is 
noncompensable and there is x-ray evidence of arthritis, a 
10 percent rating is warranted under the provisions of 
Diagnostic Code 5003.  Therefore, a rating higher than 10 
percent is not warranted under that diagnostic code.

For reasons stated above, the Board concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess 10 percent for the veteran's left knee 
disorder, which is manifested by x-ray findings of 
arthritis but without limitation of motion to such degree 
as to warrant a disability rating in excess of 10 percent.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee disability 
based on functional loss due to pain, weakness and flare-
ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the 
Court's holding in DeLuca.  For reasons expressed 
immediately below, the Board finds that there is adequate 
support for an additional 10 percent rating based on 
functional impairment.

In the October 2001 VA examination, range of motion before 
onset of pain was found to be from 0 to 100 active, 0 to 
120 passive, with onset of pain at the terminal of 
flexion.  While the loss of range of motion findings alone 
do not support a higher rating, the Board finds that other 
medical findings and the veteran's complaints appear to 
support additional loss of function that is not reflected 
in the range of motion measurements.  

The October 2001 VA examiner, although reporting the range 
of motion above, described the veteran's functional 
impairment as moderate.  The veteran himself contends that 
when supporting weight, his knee is very painful to move.  
During the January 2001 hearing, the veteran complained of 
pain every day, increasing as the day progresses, with 
walking or working or twisting or turning.  He complained 
of swelling, and stated that he requires an unloading type 
brace, which decreases the amount of weight on the joint, 
and has worn this since 1996.  

Significantly, in the Board's opinion, the veteran's 
complaints appears to be borne out in the objective 
medical evidence of record.  Crucially, in the October 
2001 VA examination report , the veteran's subjective 
complaints were said to be clinically supported.  These 
included daily pain and frequent swelling, "squishy" and 
"popping" noises, giving way about once a month, numbness, 
weakness and a limp.  Moreover, swelling of the knee was 
objectively noted during the November 1995 VA examination.    

It addition, it appears that the veteran's gait may 
indicate the presence of some additional pain on movement 
not noted on range of motion testing.  The veteran's gait 
has been noted as antalgic in the April 1998 VA 
examination, and he was noted to walk with a slight limp 
in October 2001.  The severity of the veteran's knee 
disorder is additionally supported by a statement of the 
April 1998 VA examiner that the veteran would likely need 
a total knee arthroplasty as he gets older.  

In sum, the Board finds that, although range of motion 
testing does not show such additional functional 
impairment due to pain as would warrant a higher rating, 
the additional evidence noted brings the evidence on the 
issue of additional functional impairment into relative 
equipoise.  In such instances, the benefit of the doubt is 
to be afforded the veteran.  See 38 C.F.R. §§ 3.102.  An 
additional 10 percent will be awarded based on the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Extraschedular rating

In the Statement of the Case dated January 2000, the RO 
concluded that an extraschedular evaluation was not 
warranted for the veteran's service connected left knee 
disorder.  Since this matter has been adjudicated by the 
RO, the Board will consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated that his service-connected 
left knee disorder results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  The evidence of record does not so 
demonstrate.  In addition, there is no evidence of an 
extraordinary clinical picture, such as frequent surgery 
for his left knee disorder.  The Board has been unable to 
identify any other factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed 
to none.

There is no question that the veteran's knee adversely 
impacts his ability to perform in an employment situation.  
However, occupational impairment is contemplated in the 
rating currently assigned.  See 38 C.F.R. §§ 3.321(a), 
4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition 
that the veteran's service-connected left knee disorder 
presents such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased rating, 20 percent, 
is warranted for the veteran's service-connected left knee 
disorder.  To the extent stated, the benefit sought on 
appeal is accordingly granted.

2.  Entitlement to service connection for a right foot 
disorder, to include as secondary to the service connected 
left knee injury.

The veteran contends that a bunion on his right large toe 
and a Morton's neuroma resulted from a shift in his gait 
and stance due to his left knee disorder.  The veteran 
also contends that he dropped an object on his foot while 
in service and that this caused the formation of the 
bunion, which resulted in the Morton's neuroma.  In 
essence, therefore, the veteran is seeking service 
connection both on a direct and a secondary basis.

Pertinent Law and Regulations 

Direct service connection 

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value. Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on 
the basis of the places, types, and circumstances of 
service as shown by service records, the official history 
of each organization in which the veteran served, and all 
pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of 
the entire evidence of record.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2001); see Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

Secondary service connection

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2002); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non 
service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to that outlined in Hickson applies.  There must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual background

The veteran's service medical records reveal a "mashed 
toe" in March 1973 [which toe or foot was not stated]; X-
rays taken at the time were negative.  A reenlistment 
physical examination in November 1977 was pertinently 
normal.  The veteran's feet were noted to have been normal 
during a June 1980 separation physical examination.  In an 
accompanying report of medical history, the veteran 
responded "no" to the question concerning "foot trouble" 
and did not describe any injuries to the feet. 

A VA general medical examination was completed in March 
1981.  The veteran did not complain of foot problems, and 
none was identified by the examiner.  There is no 
pertinent medical evidence for a number of years 
thereafter.

The veteran had a radical bunionectomy in March 1996.  In 
March 1997, Dr. S.J.C. stated that major factors in the 
causation of a Morton's neuroma of the right foot was the 
change in gait secondary to the March 1996 bunionectomy, 
which in turn was necessitated by multiple injuries during 
military service of the 1st metatarsal phalangeal joint, as 
well as a change of gait due to recurrent pain of the left 
knee.  

In December 1997, the veteran was afforded a VA 
examination.  The VA examiner found no causal relationship 
between the veteran's claimed right foot condition and the 
service-connected left knee injury.  The VA examiner 
stated that bunions and Morton's neuromas are basically 
degenerative conditions which arise by themselves.  The 
examiner further explained that there would be no reason 
for the right foot to become symptomatic in any way due to 
the left knee, because there are other joints which would 
take up the slack in the left leg. 

During an October 2001 VA examination, the veteran stated 
that his symptoms started in 1973 when he dropped a rim on 
his foot and he smashed the large toe and eventually lost 
the toenail.  According to the veteran, a bunion developed 
in 1981 or 1982 and in 1988 he started having numbness on 
the bottom of the foot plus aching.  In 1996, he had 
bunion surgery.  

In May 2002, the RO requested a file review and opinion by 
the October 2001 VA examiner.  The examiner reviewed the 
veteran's records and found that neither the bunion nor 
any other condition of the right foot was secondary to the 
left knee disorder.  His reasoning was that, 
orthopedically, bunions do not develop in this manner, but 
are congenital conditions, or are acquired due to problems 
with footwear or other problems.  In addition, the 
examiner reviewed the veteran's records and found that the 
right foot condition was not caused by dropping an object 
on the large toe.  His reasoning was that the rim appears 
to have landed on the distal phalanx with eventual removal 
of the toenail and nowhere on or near the first metatarsal 
phalangeal joint.

Analysis

Applying the Hickson/Wallin analysis, the Board initially 
finds that elements (1) and (2) have arguably been 
satisfied.  There is evidence of a current right foot 
disability.  There is also evidence of an in-service 
injury to a toe as well as the existence of the service-
connected left knee disability.  The matter to be 
resolved, therefore, is the relationship, if any, between 
these elements.    

As noted above, the Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). In this case, the 
record on appeal contains a number of relevant medical 
opinions that have been submitted by the veteran or 
obtained by the RO or the Board.

The primary evidence in support of the veteran's claim is 
the March 1997 opinion of Dr. S.J.C. which in essence 
ascribed the veteran's current foot condition to the 
veteran's report that he  "apparently had multiple 
injuries while in the military service of right hallux, a 
well as altered gait due to the service-connected left 
knee injury residuals.  Evidence against the claim 
consists of the VA medical opinions in 1997, 2001 and 2002 
described above. 

The Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based 
on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the 
data, and the 
medical conclusion that the physician reaches. . . . 
As is true 
with any piece of evidence, the credibility and 
weight to be 
attached to these opinions [are] within the province 
of the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

After carefully considering the evidence, the Board finds 
that the opinion of Dr. S.J.C. is outweighed by the 
opinions of the December 1997 and May 2002 VA physicians.  
These opinions were based on a review of the evidence, and 
in the case of the December 1997 opinion, on examination 
and evaluation of the veteran's condition.   

Because the May 2002 VA opinion was conducted for the 
purpose of reconciling the conflict in the evidence, and 
this examiner had access to both prior opinions and the 
evidence on which they were based, his findings and 
opinion is more persuasive than the prior opinions, which 
were not based on the same historical perspective.  The 
Board finds it particularly significant that the December 
1997 and May 2002 VA opinions are consistent with each 
other, and that the May 2002 opinion was made in light of 
all the other evidence.

Significantly, in the Board's estimation, the medical 
evidence, although documenting a "mashed toe" in March 
1973, did not document any foot problems for many years 
thereafter.  By the veteran's own account, a bunion did 
not appear until 1981 or 1982; however, there was no 
evidence of this during the March 1981 VA examination.  
There is, in fact, no objective medical evidence of foot 
problems until the mid-1990s, approximately fifteen years 
after the veteran left military service.  This lapse of 
time is not explained by the opinion of S.J.C.  Rather, 
the lapse of time after service appears to support the 
opinions of the two VA physicians to the effect that the 
veteran's bunion and Morton's neuroma were unrelated to 
his military service.  

In addition, the opinion of Dr. S.C. did not explain how a 
left knee injury could cause a right foot disability, 
through altered gait or otherwise.  The December 1997 VA 
examiner pointed out, in essence, that human body 
mechanics caused him to discount such a relationship.

Moreover, although in his March 1996 and April 1997 
reports Dr. S.C. discussed the in-service injury described 
by the veteran, he appears to ascribe only a discoloration 
of the toenail to this incident and did not appear to 
attribute the veteran's bunion or Morton's neuroma to it.  
This appears to be consistent with the May 2002 VA 
physician's opinion, which indicated that the on-service 
injury effected the toenail only, as well as the negative 
X-rays taken at the time of the in-service injury in March 
1973.

In short, the opinion of S.C. is conclusory in nature and 
appears to be in conflict with the other medical opinions 
of record, as well as the pertinent medical history.  The 
Board accordingly favors the two VA medical opinions, in 
particular the May 2002 opinion, which was rendered after 
a review of the entire pertinent medical history.


The Board observes in passing that during an August 1998 
hearing at the RO, the  veteran's former representative 
stated that an April 1998 VA examination supported 
attribution of the right foot disorder to service.  
However, the Board notes upon review of that examination 
that the veteran's left hip and right knee disabilities 
were discussed in this context, but not his right foot. 

The Board further notes that in addition to his service-
connected left knee disorder, the veteran is also service 
connected for a right knee disorder, a left hip disorder, 
bilateral hearing loss, tinnitus, scars of the face and 
residuals of a fractured mandible.  The veteran has not 
contended that these disabilities have resulted in his 
claimed right foot condition, and there is no medical 
evidence of record which so suggests.   

In summary, for the reasons expressed above, the Board 
concludes that Hickson/Wallin element (3), medical nexus, 
has not been met.  A preponderance of the evidence is 
against the veteran's claim that his right foot disorder 
resulted directly from an incident of service and/or that 
it resulted proximately due to his service connected left 
knee disorder.  The benefit sought on appeal is 
accordingly denied.


ORDER

An increased 20 percent disability rating for a left knee 
disorder is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Service connection for a right foot disorder, to include 
as secondary to a left knee disorder, is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

